Citation Nr: 1421568	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for right knee chondromalacia patella with degenerative joint disease, rated as 10 percent disabling prior to August 28, 2006 and 20 percent disabling from that date.  

2.  Entitlement to a rating in excess of 20 percent for right foot cold injury.  

3.  Entitlement to a rating in excess of 20 percent for left foot cold injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in February 2006 and April 2006.

The February 2006 rating decision granted service connection for right knee chondromalacia patella with degenerative joint disease and the RO assigned a noncompensable evaluation, effective July 27, 2005.  The service connection claims for the right and left feet were deferred.  

Subsequently, in a July 2007 rating decision, the RO increased the Veteran's disability rating for her service-connected right knee chondromalacia patella with degenerative joint disease to 10 percent, effective August 28, 2006.  In a June 2008 rating decision, the 10 percent rating was assigned effective July 27, 2005 and a 20 percent rating was assigned effective August 28, 2006.  

An April 2006 decision granted service connection for the right and left feet.  The RO assigned a 20 percent ratings for each foot, effective July 27, 2005.  

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The holding of Rice is inapplicable here, however, as the Veteran has not contended, and the evidence does not show, that she cannot work on account of her service-connected right knee disability or service-connected right and left foot cold injuries.  At her September 2011 VA examination, it was noted that the Veteran's right knee disability did not have any functional impact on her ability to work and her right and left foot cold injuries did not have an effect on her usual daily activities.  


FINDINGS OF FACT

1.  Prior to August 28, 2006, the Veteran's right knee disability was manifested by pain.

2.  As of August 28, 2006, the evidence of record does not show that the Veteran's right knee disability has been productive of flexion of the right knee to 15 degrees or extension limited to 20 degrees, recurrent subluxation, lateral instability, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

3.  The cold injuries in the Veteran's right and left feet are manifested by pain, numbness and cold sensitivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for a right knee disability in excess of 10 percent prior to August 28, 2006, and in excess of 20 percent since August 28, 2006, are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261 (2013).

2.  The criteria for a disability rating in excess of 20 percent for right foot cold injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2013).

3.  The criteria for a disability rating in excess of 20 percent for left foot cold injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a right knee chondromalacia patella disability and service connection for a right foot cold injury and a left foot cold injury.  Once the benefit is granted, the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  

Regarding the Veteran's right knee chondromalacia patella disability, VA examinations were completed in November 2005, November 2006, September 2011, and June 2012.  

Regarding the Veteran's right and left foot cold injuries, VA examinations were conducted in March 2006, September 2008 and September 2011.  

The Veteran has not argued that any of the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  



II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations include  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; and resolving any reasonable doubt regarding the degree of disability in favor of the claimant.

Where there is a question as to which of two evaluations apply, the higher of the two ratings is assigned where the disability picture more nearly approximates the criteria for the next higher rating.  

Functional impairment is considered on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity is to be considered.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Knee

The Veteran's degenerative joint disease of the right knee has been rated at 10 percent prior to August 28, 2006 and 20 percent disabling since that time under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  
Diagnostic Code 5010 covers arthritis due to trauma, and is to be rated as degenerative arthritis. 

Diagnostic Code 5003 requires that degenerative arthritis be rated on the basis of limitation of motion of the specific joint or joints involved.

Diagnostic Code 5003 further provides that, when the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion.  

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, if appropriate.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, flexion limited to 60 degrees is rated zero percent.  The criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees. 

Under Diagnostic Code 5261, extension limited to 5 degrees is rated zero percent.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  A 40 percent rating is assigned with extension limited to 30 degrees.  The highest 50 percent rating is assigned with extension limited to 45 degrees.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran underwent a VA examination in November 2005.  The Veteran reported constant knee pain and aching.  She noted that her knee popped but did not lock or give way.  She did not use a brace or cane.  

Upon examination, the Veteran's right knee range of motion was from 0 degrees to 145 degrees. There was no crepitance heard and her anterior and posterior drawer tests were negative.  The medial and lateral collateral ligaments were intact and there was no joint line tenderness found.  The McMurry test was negative, although tenderness on the inferior aspect of the patellae was found.  The Veteran was diagnosed with chondromalacia patellae with chronic pain.  The x-rays showed mild degenerative changes.  The Veteran did not have any flare-ups or debilitation symptoms at the time of the examination.  

A private medical record dated in June 2006 indicated that the Veteran complained of pain in her right knee.  The Veteran's range of motion was from full extension to 135 degrees.  There was tenderness over the lateral patellar facet and a positive patellar grind test.  The Veteran's Lachman, pivot shift and posterior drawer tests were negative.  X-rays showed a mild lateral tilt and no subluxation of the patellae.  

The Veteran underwent a VA examination in November 2006.  She reported using a brace for her knee, being able to stand for three to eight hours and walk for one to three miles.  Instability, giving way, pain and effusion were reported by the Veteran.  No deformity, stiffness, or locking episodes were reported.  The Veteran stated that she had weekly flare-ups, which she described as moderate.

Upon examination, the Veteran's forward flexion was to 140 degrees.  There was no additional limitation of motion on repetitive use.  The Veteran's right knee extension for active and passive motion was to 80 degrees.  Pain began at 60 degrees.  On repetitive use, the Veteran's extension was from 0 degrees to 50 degrees and fatigue was noted.  

A private physical therapy note dated in July 2008 indicated that the Veteran was treated for right knee pain  The Veteran's forward flexion was to 130 degrees.  The Veteran's extension was 0 degrees. 

The Veteran underwent a VA examination in September 2011.  The Veteran's right knee forward flexion was to 120 degrees.  Pain began at 120 degrees.  The Veteran's extension was 0 degrees.  The Veteran's anterior instability, posterior instability and medial-lateral instability tests were normal.  The Veteran noted occasionally using a cane.  No functional impact on the Veteran's ability to work was noted.  

The Veteran underwent a VA examination in June 2012.  The Veteran reported that she suffered from constant, moderate, daily pain.  She reported that her pain was worse after prolonged walks, going up and down stairs and hills.  She denied any incapacitating flare-ups within the past year.  The Veteran regularly used a brace. 

Upon examination, the Veteran's forward flexion was 75 degrees and extension was 0 degrees.  Pain was noted throughout the Veteran's range of motion.  There was no additional limitation of motion after repetitive use.  The Veteran's functional loss was shown by less movement than normal, weakened movement, excess fatigability, pain on movement and swelling.  There was tenderness or pain to palpation noted.  The Veteran's muscle strength and joint stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation and no tibial or fibular impairment was found.  It was noted that the Veteran's disability would cause pain if work related duties involved prolonged standing or walking.  

A. Evaluation prior to August 28, 2006

As there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations, a rating higher than 10 percent under Diagnostic Codes 5003, 5010 is not warranted.

Nor are the requirements for the assignment of a higher rating met under either Diagnostic Code 5260 or 5261.  The Veteran's private 2006 VA examination shows a range of motion "from full extension to 135 degrees of flexion."  Absent flexion limited to 45 degrees or extension limited to 10 degrees, there is no basis for a compensable rating under either diagnostic code.  Nor is there a showing of any further limitation of motion upon consideration of functional impairment due to DeLuca factors.  

There is no evidence of ankylosis, no instability or subluxation of the patellae, no dislocation or removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum, and Diagnostic Codes 5256 , 5257, 5258, 5259, 5262 and 5263 are not for application.

B. Evaluation since August 28, 2006

The Veteran's is in receipt of a 20 percent rating for limitation of motion for her service-connected right knee disability from August 28, 2006.  As the rating criteria under Diagnostic Codes 5003 and 5010 for arthritis do not provide a disability rating higher than 20 percent, Diagnostic Codes 5003 and 5010 are not for application.

Under Diagnostic Code 5260, a 30 percent rating would only be warranted if the Veteran's flexion were limited to 15 degrees.  At worst, the June 2012 VA examination showed flexion limited to 75 degrees.  


Under Diagnostic Code 5261, a 30 percent rating would only be warranted if the Veteran's extension were limited to 20 degrees.  Each examination showed that she had full extension of 0 degrees and the criteria for a compensable rating have not been met at any time during the appeal period.  

Even when considering the Veteran's accounts of pain, the 20 percent rating assigned adequately compensates her for the extent of her functional loss due to limited movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  

There is no evidence of ankylosis, no instability or subluxation of the patellae, no dislocation or removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum, and Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 are not for application.

The Board has considered the statements and assertions offered by the Veteran in support of her claim.  The Veteran has described pain with motion that impairs her ability to function.  However, the objective medical findings on examination are of significantly greater probative value than the Veteran's subjective assessment of the severity of her right knee disability.  

The preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to August 28, 2006 and in excess of 20 percent from that date for the Veteran's service-connected right knee chondromalacia patella with degenerative joint disease; there is no doubt to be resolved; and increased ratings for both periods on appeal are not warranted.

C.  Extraschedular Consideration

The evidence shows that the Veteran's service-connected right knee disability results in pain and limitation of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right knee disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Cold Injury of the Right and Left Foot

The Veteran contends that her right and left foot cold injuries warrant a disability rating in excess of 20 percent.  She asserts that her feet tingle and are sensitive to cold weather.  

The Veteran's cold injuries to her right and left feet have been evaluated as 20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7122. 

Under Diagnostic Code 7122, a 20 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A higher, 30 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

As the evidence does not demonstrate that the Veteran has any of the manifestations listed under Note (1) to Diagnostic Code 7122, it is not for application.   

The Veteran underwent a VA examination in March 2006.  She noted that she experienced sensitivity to cold weather and that every winter her toes would turn black and hurt.  She denied any weakness, breakdown of skin, misshapen nails or loss of sensation.

Upon examination, the Veteran was found to have normal color, well-formed nails, no scars, weakness or atrophy.  It was noted that the Veteran had a hammertoe deformity and callouses on both feet, but no pain on manipulation of the joints.  There was no fatigue, weakness or lack of endurance found.  The Veteran was diagnosed with a history of cold injury.  The examiner reported that, during flare-ups, the Veteran would suffer from pain, tingling, burning and dark dusky discoloration on her toes when the temperature dropped between 30 and 40 degrees.  

The Veteran was afforded a VA examination in September 2008.  The Veteran reported moderate tingling and swelling in both feet.  No abnormal color, decreased or lost sensation or nail abnormalities were noted.  The sensory function examination showed normal results and there was no tissue loss found.  The examiner noted that there were no significant effects on the Veteran's general occupation and usual daily activities.  

VA treatment records dated in April 2011 indicate that the Veteran complained of numbness in her toes.  

The Veteran was afforded a VA examination in September 2011.  She stated that she experienced mild tingling in both feet.  She reported no history of tissue loss, fungal infections, nail abnormalities, and stiffness to the joints or skin thickness to the toes.  X-rays demonstrated no acute fractures or dislocations.  There was mild irregularity of the distal aspect of the left fifth toe and minimal narrowing of the left fourth toes.  There were no bone destruction or significant degenerative changes found and the Veteran's soft tissues were unremarkable.  The examiner noted that the Veteran's disability did not have an effect on her usual daily activities. 

The medical evidence demonstrates that the Veteran's cold injury residuals are manifested by pain, intermittent numbness, tingling and discoloration.  However, there has been no tissue loss, nail abnormalities, hyperhidrosis, or X-ray abnormalities noted on any of the examinations or treatment reports.  At no time during the appeal period has the evidence demonstrated the presence of two or more of the required additional manifestations of Diagnostic Code 7122..  

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's service-connected right and left foot cold injuries; there is no doubt to be resolved; and increased ratings for either foot are not warranted.

A. Extraschedular Consideration

The evidence shows that the Veteran's service-connected right and left cold foot injuries result in pain, intermittent numbness, tingling and discoloration; the rating criteria reasonably describe the Veteran's disability levels and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right and left cold foot injuries is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial increased rating for right knee chondromalacia patella with degenerative joint disease, rated as 10 percent disabling prior to August 28, 2006 and 20 percent from that date, is denied.  

Entitlement to a rating in excess of 20 percent for right foot cold injury is denied.  

Entitlement to a rating in excess of 20 percent for left foot cold injury is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


